Citation Nr: 0624348	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.  He also served in the Navy Reserve in the 
late 1970s through the early 1990s.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Los 
Angeles, California Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen a claim for service 
connection for a left eye condition.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's substantive appeal of a November 1998 
rating decision denying service connection for a left eye 
condition was received more than one year after the RO mailed 
the rating decision, and more than 60 days after the RO 
mailed the statement of the case.

3.  Since the November 1998 rating decision, VA has received 
evidence that addresses and supports the veteran's ACDUTRA 
status at the time of a 1993 motor vehicle accident, and a 
link between that accident and a current left eye disorder.

4.  The veteran had a period of reserve service ACDUTRA in 
Hawaii that began on November [redacted], 1993.

5.  In Hawaii on November [redacted], 1993, the veteran was struck by 
a car and sustained injuries.

6.  Physicians attribute the veteran's optic neuropathy of 
the left eye, which has been noted since 1994, to trauma from 
the 1993 motor vehicle accident.




CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal of 
the November 1998 rating decision denying service connection 
for a left eye condition.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302(b) (2005). 

2.  The November 1998 rating decision denying service 
connection for a left eye condition is a final decision.  
38 U.S.C.A. § 7105.

3.  Evidence received since the November 1998 is new and 
material to the claim for service connection for a left eye 
injury; the claim is reopened.  38 U.S.C.A. § 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2005).

4.  The veteran was in active service when he was injured in 
a motor vehicle accident on November [redacted], 1993.  38 U.S.C.A. 
§ 101(24) (West 2002).

5.  Optic neuropathy of the left eye was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In view of the grant of service connection that follows, the 
RO will address any defect in the notice regarding assignment 
of a rating and an effective date when the RO effectuates the 
grant of service connection.

Request to Reopen

In August 1998, the veteran submitted a claim for service 
connection for a left eye condition.  The RO denied that 
claim in a November 1998 rating decision.

A rating decision becomes final when a claimant does not 
perfect an appeal of that decision on a timely basis.  
38 U.S.C.A. § 7105.  To appeal a VA rating decision, a 
claimant must file a timely notice of disagreement (NOD), 
and, after VA issues a statement of the case (SOC), the 
claimant must file a timely substantive appeal.  38 C.F.R. 
§ 20.200.  The claimant must file the substantive appeal 
within 60 days after the RO mails the SOC, or within one year 
after the RO mails the rating decision, whichever period ends 
later.  38 C.F.R. § 20.302(b).

In October 1999, the veteran filed an NOD with the November 
1998 rating decision with respect to the left eye condition.  
On December 2, 1999, the RO mailed the veteran an SOC with 
regard to the left eye condition appeal.  The veteran sent 
the RO a substantive appeal that the RO stamped as received 
on February 18, 2000.

The RO received the veteran's substantive appeal more than 60 
days after the RO mailed the SOC, and more than one year 
after the RO mailed the rating decision.  The substantive 
appeal was not timely, and therefore was not valid.  As the 
veteran did not perfect an appeal from the November 1998 
rating decision, that decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The veteran submitted a claim to reopen the claim 
for service connection for a left eye condition in January 
2002.  The revised regulation applies to that claim.

Under the current applicable version of 38 C.F.R. § 3.156, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The only final disallowance of the veteran's claim 
for service connection for a left eye condition was the 
November 1998 rating decision.  The Board will consider 
whether new and material evidence has been submitted since 
that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Active service includes a period of active duty for 
training (ACDUTRA) during which a disability was incurred or 
aggravated.  38 U.S.C.A. § 101(24).

The evidence that was associated with the claims file in 
November 1998 included the veteran's claim and some medical 
records.  In August 1998, the veteran indicated that he was 
seeking service connection for a left eye condition.  The 
claims file contained records of medical treatment of the 
veteran at a military facility in November 1993.  Those 
records showed treatment for left eye problems and for 
injuries sustained in a motor vehicle accident.  The file 
also contained a record of treatment in October 1994 at a VA 
eye clinic.  That record notes a history of a motor vehicle 
accident in November 1993.  In the November 1998 rating 
decision, it appears that the RO considered the veteran's 
motor vehicle accident in 1993 to be unrelated to his 
service.

The evidence that has been added to the claims file since 
November 1998 includes military records, police records and 
additional medical records and statements from the veteran.  
After the November 1998 rating decision, the veteran 
expressed his contention that he had incurred a left eye 
disorder in the motor vehicle accident in November 1993, 
which had occurred while he was on ACDUTRA in the Navy 
Reserve.  Military records added to the claims file after 
show the dates of the veteran's periods of ACDUTRA, including 
a period that began on November [redacted], 1993.  Local police 
records and service medical records document that the veteran 
was struck by a car while walking on November [redacted], 1993.  In a 
December 2001 treatment record from a VA eye clinic, the 
physician indicated that the veteran had optic neuropathy in 
the left eye that was consistent with trauma from a motor 
vehicle accident in 1993.

The evidence added to the claims file since the November 1998 
rating decision relates to the relevant issues of whether the 
1993 motor vehicle accident occurred while the veteran was on 
active duty for training and, if so, whether a current left 
eye disorder was linked to an injury sustained secondary to 
the motor vehicle accident.  Some of the new evidence is 
relevant and sufficiently supportive of the veteran's claim 
to raise a reasonable possibility of substantiating the clam.  
As VA has received evidence that is new and material to the 
claim, the claim is reopened.

Service Connection

The Board will address on its merits the reopened claim for 
service connection for a left eye condition.  The veteran 
asserts that his head was struck in the motor vehicle 
accident that occurred in November 1993, while he was on 
ACDUTRA.  He states that he has had left eye problems since 
that accident.

An October 1993 memorandum to the veteran from a Naval 
Reserve commander in Pearl Harbor, Hawaii, states that the 
veteran's ACDUTRA orders had been changed, and that the date 
he was to report was now November [redacted], 1993.

Treatment notes show that the veteran was seen at a service 
facility in Pearl Harbor in the afternoon of November [redacted], 
1993.  The veteran reported problems with his left eye 
beginning two days earlier.  He described blurring vision and 
difficulty reading.  The examiner noted evidence of posterior 
vitreous detachment.

Reports from the Honolulu, Hawaii Police Department indicate 
that in the evening of November [redacted], 1993, when the veteran 
and another man were walking across a street after leaving a 
restaurant, a car collided with the veteran.  The veteran was 
thrown up on the car, and the windshield of the car was 
smashed.  The other man drove the veteran to a service 
dispensary for medical care, and the veteran was taken from 
there by ambulance to a service hospital.

An emergency treatment record shows that the veteran was seen 
at a service hospital about an hour after the accident.  The 
veteran stated that the car had struck his left elbow and 
hand and his right great toe.  He indicated that he had not 
lost consciousness, and had not suffered trauma to the head.  
The examiner noted tenderness of the right great toe and 
abrasions on both knees.  The physician removed glass from a 
laceration on the left elbow, and sutured that laceration.

Beginning in 1994, the veteran was seen at a VA eye clinic 
for left eye problems.  In June 1994, he reported a blind 
spot in his left eye that had started six months earlier.  
The physician's impression was probable optic neuropathy.  
Some treatment records from 1994 forward note the history of 
the November 1993 motor vehicle accident.  Treatment notes 
from October 1994 reflect an ongoing blind spot in the 
veteran's left eye.  The veteran was found to have a small 
metallic fragment located laterally to his left optic nerve.  
In March 1995, it was noted that the visual field of the 
veteran's left eye was severely constricted.  Eye clinic 
notes from 1995 to 2001 show ongoing findings of left optic 
neuropathy.  Physicians considered whether the optic 
neuropathy was due to trauma from the 1993 motor vehicle 
accident, or due to multiple sclerosis.  In a June 1998 
record, the physician indicated that the neuropathy was 
probably of traumatic origin.  In December 2001, a physician 
indicated that there was no evidence of multiple sclerosis, 
and that the left optic neuropathy was consistent with the 
history of trauma from a motor vehicle accident in 1993.

The veteran was on ACDUTRA, and therefore in service, when he 
had the motor vehicle accident in November 1993.  He was seen 
for left eye complaints a few hours before the accident, and 
he did not report head or eye injury when he was treated 
immediately after the accident.  Within a few months after 
the accident, however, he sought treatment for a blind spot 
in his left eye.  Physicians have generally concluded that he 
has left optic neuropathy.  There is medical opinion 
supporting a link between the November 1993 accident and the 
optic neuropathy.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.  The evidence 
that the accident during ACDUTRA led to the left optic 
neuropathy is at least as persuasive as the questions left by 
the evidence.  The Board therefore grants service connection 
for optic neuropathy of the left eye.


	ORDER

The claim for service connection for a left eye condition is 
reopened.

Entitlement to service connection for optic neuropathy of the 
left eye is granted.




____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


